Citation Nr: 0319402	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  98-10 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the thoracic spine.

2.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to July 
1960.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky that, in pertinent part, denied the veteran's claims 
for service connection for hypertension and a back 
disability.  The Board denied the veteran's claims in an 
April 1999 decision, and the veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an Order dated November 27, 2000, the 
Court granted the veteran's Unopposed Motion for Remand and 
to Stay Further Proceedings.  The Order vacated the Board's 
April 1999 decision and the case was remanded to the Board.  
The Board remanded the veteran's claims to the RO for further 
development in an August 2001 decision.  In an October 2002 
rating decision, the RO granted the veteran's claim for 
service connection for hypertension.  The October 2002 rating 
decision also granted the veteran service connection for 
degenerative joint disease of the cervical spine.  
Accordingly, these claims are now moot, and only the 
veteran's claims for service connection for degenerative 
joint disease of the thoracic and lumbar aspects of the spine 
are before the Board.


FINDINGS OF FACT

1.  Degenerative joint disease of the thoracic spine was not 
demonstrated during service, nor to a compensable degree 
within a year of discharge from service, and there has been 
no demonstration by competent evidence that the veteran's 
current degenerative joint disease of the thoracic spine is 
related due service.

2.  Degenerative joint disease of the lumbar spine was not 
demonstrated during service, nor to a compensable degree 
within a year of discharge from service, and there has been 
no demonstration by competent evidence that the veteran's 
current degenerative joint disease of the lumbar spine is 
related due service.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the thoracic spine was not 
incurred in or aggravated by active service, nor may 
degenerative joint disease of the thoracic spine be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1112, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.309 (2002); 67 Fed. Reg. 
67792-677793 (Nov. 7, 2002) (to be codified in pertinent part 
at 38 C.F.R. § 3.307).

2.  Degenerative joint disease of the lumbar spine was not 
incurred in or aggravated by active service, nor may 
degenerative joint disease of the lumbar spine be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1112, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.309 (2002); 67 Fed. Reg. 
67792-677793 (Nov. 7, 2002) (to be codified in pertinent part 
at 38 C.F.R. § 3.307).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
the claimant's and VA respective development 
responsibilities.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  Regulations implementing 
the VCAA have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

With respect to VA's duty to notify, the record shows that 
the veteran was advised, in a letter furnished to the 
appellant and his representative in August 2001, of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the claimant is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  Moreover, it appears from the contentions 
and arguments presented by the appellant that he is fully 
aware of the relevant law and evidence germane to his service 
connection claims at issue on appeal, and is aware, as well, 
of the responsibilities that both he and VA share with 
respect to the development of the claims.  The VCAA-notice 
letter of August 2001 informed him what evidence and 
information VA would be obtaining, and explained that VA 
would make reasonable efforts to help him get evidence such 
as medical records, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  That letter also told him what was needed 
specifically to substantiate a service connection claim.  The 
letter advised him of the need to provide releases so VA 
could obtain certain treatment records.  Therefore, the Board 
finds that the Department's duty to notify has been 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

Additionally, with regard to VA's duty to notify, the Board 
notes that the VCAA notification letter sent to the appellant 
in August 2001 essentially complied with the recent holding 
of Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003).  That case held that 38 C.F.R. § 
19.9(a)(2)(ii) is invalid to the extent it provides a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter sent by the Board because it is contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence.  In this case, the RO and not the Board 
advised the appellant of the VCAA.  The RO's duty to notify, 
pursuant to 38 C.F.R. § 3.159(b), was not invalidated by the 
recent Federal Circuit decision.  Moreover, although the 
letter requested a response within 60 days, the appellant was 
also expressly notified that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).  The appellant's case was not decided 
before the one-year period expired, so he has had ample time 
to submit information and evidence to substantiate his claim.  

With respect to VA's duty to assist, all medical records 
referenced by the appellant, that are available, have been 
obtained, to include service medical records, and VA and 
private treatment records.  The RO received notice in July 
2002 that no additional service medical records could be 
found.  The veteran was informed of this July 31, 2002 notice 
in the October 2002 supplemental statement of the case.  In a 
letter received in May 2003, the veteran reported that Dr. 
L.J.B. had passed away several years ago and that his records 
were unavailable.  The veteran also noted that he had gone to 
Dr. D.J.M.'s office and that they did not have additional 
records.  In view of the above, and from review of the 
evidence in the claims file, there does not appear to be any 
additional obtainable information or other evidence

The duty to assist also includes, when appropriate, the duty 
to conduct a medical examination of the claimant.  In this 
case, the RO provided the appellant with VA compensation 
examination in August 2002 that included a review of the 
record and medical opinion as to the etiology of the claimed 
condition and its relationship to the appellant's military 
service.  Further examination is not needed because there is 
sufficient medical evidence to decide the claim. 

In light of the circumstances of this case, which has 
involved development of all medical records known to exist, 
and obtaining a VA medical examination and opinion concerning 
the etiology of the appellant's claimed condition, it appears 
that VA has done everything reasonably possible to assist the 
appellant.  Further delay of the appellate review of this 
case by the Board would serve no useful purpose.  
Accordingly, the Board finds that additional efforts to 
assist within the letter and spirit of the VCAA are not 
required.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131. 

Specified diseases (i.e. arthritis) manifested or aggravated 
to a compensable degree within the appropriate time period 
shall be granted service connection, even though there is no 
record of such disease in service.  38 C.F.R. § 3.309 (2002); 
38 C.F.R. § 3.307 (as amended by 67 Fed. Reg. 67792 - 67793 
(Nov. 7, 2002)).  When a disability is not initially 
manifested during service or within an applicable presumptive 
period, service connection may nevertheless be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  See 38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).

Service medical records reveal that in March 1959 the veteran 
was seen with complaints of a sore back.  He was hospitalized 
with the final diagnosis being pyelonephritis.  The remainder 
of the service medical records, including the July 1960 
discharge examination report, are silent for treatment or 
finding of a chronic back disability.

Private and VA treatment records reflect that the veteran was 
first seen for complaints regarding his low back in the 
1990's.  A March 1997 private treatment record reflects that 
since 1992 the veteran had had a back problem with increased 
lumbar pain requiring physical therapy.  The diagnoses 
included arthritis of the lumbosacral junction, Grade I 
spondylolisthesis of L4 on L5 due to severe facet 
arthropathy, mild central stenosis at L4-5, and small lateral 
disc protrusion on the right at L4-5.

The veteran appeared before the undersigned Veterans Law 
Judge at the RO in November 1998.  The veteran testified that 
he had injured his back during service when he was in a 
vehicle which flipped over.  He indicated that he did not 
receive any treatment for his back at the time.  He has also 
offered testimony that he again injured his back in a 
motorcycle accident during service.  Service medical records 
reflect that in September 1958 the veteran experienced 
contusions on the right forearm as a result of a motorcycle 
accident, but make no reference to the veteran's back.

In December 1999, the veteran submitted statements from his 
spouse, brother, son-in-law, and brother-in-law, concerning 
their recollection with respect to his complaints and their 
belief that he has had back problems since service.  He also 
submitted an earnings record from 1962 to substantiate his 
testimony regarding missing two weeks of work.

VA outpatient treatment records dated from October 1998 to 
May 2001 show complaints of back pain, but none of these 
records make any reference to the etiology of the veteran's 
back pain.

The veteran was afforded a VA orthopedic examination in 
August 2002.  The orthopedist examined the veteran's claims 
file and the veteran.  The examination report provides a 
detailed history of the veteran's assertions, and a detailed 
history of the medical evidence contained in the record.  The 
impressions included mild degenerative arthritis of the lower 
dorsal spine, and degenerative arthritis of the lumbar spine, 
with degenerative spondylolisthesis of L4.  The examiner also 
included an assessment of developmental anomaly of the lumbar 
spine with partial sacralization of L5, degenerative disc 
disease of the lumbar spine, and anterolisthesis L4 on L5 
secondary to degenerative disc disease.  The examiner stated 
that the veteran's lumbar spine disability was unlikely to be 
related to the trauma the veteran experienced in service.

While the veteran asserts that he had two injuries to his 
back during service, the service medical records do not 
reveal that the veteran experienced any trauma to his back.  
These records do show a complaint of back pain, however, it 
was attributed to polynephritis.  The service medical records 
do reveal that the veteran was in a motorcycle accident, but 
these records do not indicate that the veteran received any 
trauma to the thoracic or lumbar spine in that accident.  The 
only evidence indicating that the veteran's thoracic or 
lumbar spine disability is related to service are the 
veteran's contentions and testimony, and the lay statements 
from the veteran's family.  However, as laypersons, these 
people are not competent to render a medical opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 

There is no evidence indicating that the veteran experienced 
degenerative disc disease of the thoracic or lumbar spine 
during service, or within a year after discharge from 
service.  A review of the record reveals the veteran was 
first noted to have a low back disability in 1993, more than 
30 years after discharge from service.  Degenerative joint 
disease of the lower thoracic spine was diagnosed on VA 
examination in August 2002.  Furthermore, none of the medical 
evidence, both private and VA, indicates that there is any 
relationship between the veteran's thoracic or lumbar spine 
disability and service.  In fact the only medical evidence 
commenting on the etiology of the veteran's lower back 
disability is contained in the August 2002 VA examination 
Report.  This examiner was of the opinion that it was not 
likely that the veteran's current lower back disability was 
related to the veteran's military service.  Since there is no 
medical evidence relating the veteran's current lower 
thoracic or lumbar spine disability to service, and since 
there is competent medical evidence that the veteran's low 
back disability is not related to service, the Board finds 
that the preponderance of the evidence is against entitlement 
to service connection for degenerative disc disease of the 
thoracic and lumbar aspects of the spine.  Accordingly, 
entitlement to service connection for degenerative disc 
disease of the thoracic and lumbar aspects of the spine is 
not warranted.




ORDER

Entitlement to service connection for degenerative disc 
disease of the thoracic spine is denied.

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

